Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 07/20/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Comini (WO 2009/125441A1) in view of Clark et al. (US PG pub. 2009/0311195A1).
Comini teaches a solubilizer for essential oils and fragrances in water-based compositions, see abstract. Comini teaches aqueous formulations comprising 40-50% PEG-40 hydrogenated castor oil (reads on the first and second non-ionic co-surfactant system comprising a PEG-modofied hydrogenated castor oil), 30-40% PPG-26 Buteth-26 (reads on polypropoxylated-polyethoxylated alcohol), 10-15% Trideceth-9 (reads on 
Comini does not teach wherein the PEG-modified hydrogenated castor oil having more than 19 PEG units comprised in the first non-ionic cosurfactant system is different from the PEG-modified hydrogenated castor oil having more than 19 PEG units comprised in the second non-ionic co-surfactant system.
Clark teaches fragrance compounds along with surfactants that can be dispensed with compressed gas, wherein the low amount of active ingredient and surfactant allows effective loading and a reduced stickiness or tackiness on surfaces contacted during use, see abstract. Clark teaches that the at least one surfactant may be any suitable surfactant or blend of surfactants based on compatibility with the active ingredient and include nonionic, cationic, anionic and/or amphoteric. Specific surfactants suitable for use alone or in a blend include polyethoxylated hydrogenated castor oil, (e.g., TAGAT-CH60 (60 ethylene oxide (EO) groups); TAGAT-CH40 (40 EO)); hydrogenated and ethoxylated castor oil blend (e.g., EUMULGIN HPS (40 EO)); secondary alcohol ethoxylate (e.g., TERGITOL 15-S-12 and TERGITOL 15-S-7); polyglyceryl-10 laurate (e.g., DERMOFEEL G10L); ethoxylated linear alcohol (e.g., LUTENSOL A08 (8 EO)) and mixtures thereof, see [0047]. The reference thus teaches that fragrance can be mixed with surfactants of different PEG units.
.
Claims 1, 3-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vlad et al. (US PG pub. 2009/0202446A1) in view of Clark et al. (US PG pub. 2009/0311195A1).
Vlad et al. discloses an aqueous microemulsion comprising perfume, ethanol and a) nonoxynol-9, (reads on non-ionic primary surfactant system comprising at least one ethoxylated alcohol having between 5 and 19 PEG units), PEG-40 hydrogenated castor oil (reads on the first and second non-ionic co-surfactant system comprising a PEG-modofied hydrogenated castor oil) and  PPG-26 buteth-26 (reads on  polypropoxylated-polyethoxylated alcohol). The microemulsion composition is intended for being dispensed via a pressurized air freshener for perfuming or freshening the surroundings thereof (see claim 16 and table1).	Vlad et al. discloses that the compositions are clear microemulsions particularly adapted for use in automatic air fresheners and comprise at least 40% w/w of an aqueous phase, preferably water, an active oil in an amount of between 0.01 and 5% w/w, an oil-solubilizing system which is formed of a surfactant mixture of ionic and non-ionic surfactants, a solubilizing-aid ingredient in an amount of up to 5% w/w, and a propellant system in an amount of up to 40% w/w, wherein the perfume oil to total surfactant mixture is present at a weight ratio of between 0.2 and 4.5, see abstract. Vlad also teaches use of anionic surfactants, see [0058].
Vlad et al. do not teach wherein the PEG-modified hydrogenated castor oil having more than 19 PEG units comprised in the first non-ionic cosurfactant system is 
Clark teaches fragrance compounds along with surfactants that can be dispensed with compressed gas, wherein the low amount of active ingredient and surfactant allows effective loading and a reduced stickiness or tackiness on surfaces contacted during use, see abstract. Clark teaches that the at least one surfactant may be any suitable surfactant or blend of surfactants based on compatibility with the active ingredient and include nonionic, cationic, anionic and/or amphoteric. Specific surfactants suitable for use alone or in a blend include polyethoxylated hydrogenated castor oil, (e.g., TAGAT-CH60 (60 ethylene oxide (EO) groups); TAGAT-CH40 (40 EO)); hydrogenated and ethoxylated castor oil blend (e.g., EUMULGIN HPS (40 EO)); secondary alcohol ethoxylate (e.g., TERGITOL 15-S-12 and TERGITOL 15-S-7); polyglyceryl-10 laurate (e.g., DERMOFEEL G10L); ethoxylated linear alcohol (e.g., LUTENSOL A08 (8 EO)) and mixtures thereof, see [0047]. The reference thus teaches that fragrance can be mixed with surfactants of different PEG units.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized polyethoxylated hydrogenated castor oil, (e.g., TAGAT-CH60 (60 ethylene oxide (EO) groups); TAGAT-CH40 (40 EO)); hydrogenated and secondary alcohol ethoxylate (e.g., TERGITOL 15-S-12 and TERGITOL 15-S-7) as taught by Clark et al. with the polyethoxylated hydrogenated castor oil, TAGAT-CH40 (40 EO)) of Vlad et al. which teaches fragrance based emulsions. One of ordinary skill would have been motivated to do so because both the references teach fragrance comprising compositions used with surfactants wherein Clark teaches that use of the 


Applicant’s arguments are not persuasive. First, while it is true that Comini and Vlad both teach cationic and anionic surfactant, however the references teach using any one of the surfactants whether ionic or non-ionic wherein the non-ionic surfactants read on the claimed surfactants in a perfume composition. Additionally, Clark teaches fragrance compounds along with surfactants that can be dispensed with compressed gas, wherein the low amount of active ingredient and surfactant allows effective loading and a reduced stickiness or tackiness on surfaces contacted during use, see abstract. Clark also teaches that at least one surfactant may be any suitable surfactant or blend of surfactants based on compatibility with the active ingredient and include nonionic, cationic, anionic and/or amphoteric. Specific surfactants suitable for use alone or in a blend include polyethoxylated hydrogenated castor oil, (e.g., TAGAT-CH60 (60 ethylene oxide (EO) groups); TAGAT-CH40 (40 EO)); hydrogenated and ethoxylated castor oil blend (e.g., EUMULGIN HPS (40 EO)); secondary alcohol ethoxylate (e.g., TERGITOL 15-S-12 and TERGITOL 15-S-7); polyglyceryl-10 laurate (e.g., DERMOFEEL G10L); ethoxylated linear alcohol (e.g., LUTENSOL A08 (8 EO)) and mixtures thereof, see [0047]. The reference thus teaches that fragrance can be mixed with surfactants of different PEG units. Therefore, based on the guidance provided by Clarks et al., it would 
Applicant argues that neither Comini nor Vlad teach or suggest the specific combination of the first and second cosurfactant providing the surprising effect of being stable in a wider temperature range, without the use of higher amount of the total surfactant content as has been shown in Example 3, Tables 7 and 8 of the present application. Example 3 compares compositions, which shows the use of only one of the specific co-surfactants and with the use of both, wherein the total amount of co-surfactant has not been amended.
Applicant’s arguments are fully considered but is not persuasive. While applicant argues the results presented in the instant specification with specific non-ionic primary surfactant along with specific first and second non-ionic co-surfactant system in a specific amount. This comparison is not with the closest prior art by Comini or Vlad which teaches the claimed microemulsion but for the second non-ionic co-surfactant. The tests used in a comparison must be made under identical conditions except for the novel features of the invention. See MPEP 716.02(e).  And such a comparison has not been presented Even assuming en-arguendo that the surprising effect of wider temperature exists, the results do not commensurate with the scope of the claims. Claims broadly recite with no amount, specific surfactants and applicants have not shown if the results can be extrapolated to the broadly claimed surfactants used in the microemulsion. Once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  And the Examiner does not consider the claimed invention to be commensurate in scope with the showing.  
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612